Response to Amendment
	This communication is in response to the amendment filed on 11/28/2022.  Claims 1-21 are pending, with claims 13-15 and 20-21 being withdrawn from consideration.

Claim Objections
The objection to Claim 3 is withdrawn based on the amendment filed on 11/28/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 10 recites, “generating, by the controller, a damper severity index based at least in part on the data received from the one or more sensors, the damper severity index indicating a health state of a damper associated with a bearing operatively coupled with a rotary component of the gas turbine engine” and “determining, by the controller, whether the damper severity index exceeds a threshold”36503192-US-1/GECV-1555. The limitations of “generating, by the controller, a damper severity index based at least in part on the data received from the one or more sensors, the damper severity index indicating a health state of a damper associated with a bearing operatively coupled with a rotary component of the gas turbine engine” and “determining, by the controller, whether the damper severity index exceeds a threshold”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a controller” language, “generating” in the context of this claim encompasses the user manually calculating a damper severity index based on received data. Similarly, the limitation of “determining, by the controller, whether the damper severity index exceeds a threshold”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller” language, “determining” in the context of this claim encompasses the user manually comparing the calculated damper severity index to a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “receiving, by a controller of a gas turbine engine, data from one or more sensors associated with the gas turbine engine”, ”generating, by the controller, a notification indicating the damper severity index exceeds the threshold”, and using a controller to perform the receiving, generating, determining, and generating steps.
Regarding “receiving, by a controller of a gas turbine engine, data from one or more sensors associated with the gas turbine engine”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data for use in the mathematical concepts (i.e., the generating and determining steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding “generating, by the controller, a notification indicating the damper severity index exceeds the threshold”, this limitation does not integrate into a practical application because the limitation merely recites outputting a result of the mathematical concepts (i.e., the generating and determining steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding the controller, the controller is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the calculating and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the receiving, generating, determining, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 10 is not patent eligible.
Dependent claims 11 and 12 are likewise also not patent eligible. The limitations of claims 11 and 12 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 11 and 12 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-10, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astley (U.S. Pub. No. 2005/0119840).
Regarding Claim 1, Astley teaches a gas turbine engine (paragraph [0006]), comprising: a rotary component rotatable about an axis of rotation (paragraph [0006], rotating shafts); a bearing operatively coupled with the rotary component (paragraph [0006]); a damper associated with the bearing (paragraph [0068], squeeze-film bearing); one or more sensors (paragraph [0031], parameters such as pressures and temperatures are measured by sensors and used to determine condition signature); a controller communicatively coupled with the one or more sensors, the controller having one or more processors and one or more memory devices (paragraph [0053], processor for constructing the condition signature), the one or more processors of the controller being configured to: receive data from the one or more sensors (paragraph [0031], parameters such as pressures and temperatures are measured by sensors and used to determine condition signature); generate a damper severity index based at least in part on the data received from the one or more sensors, the damper severity index indicating a health state of the damper (paragraph [0031], condition signature); determine whether the damper severity index exceeds a threshold (paragraphs [0054]-[0055], determine whether condition signature differs from normal signature, which is equated to threshold); and generate, when the damper severity index exceeds the threshold, a notification indicating the health state of the damper (paragraph [0056]).  
Regarding Claim 2, Astley teaches everything that is claimed above with respect to Claim 1.  Astley further teaches wherein the one or more processors of the controller generate the damper severity index using one or more statistical or machine-learned models (paragraphs [0033]-[0042]).  
Regarding Claim 3, Astley teaches everything that is claimed above with respect to Claim 1.  Astley further teaches wherein the one or more processors of the controller are further configured to: determine a severity of the health state of the damper based at least in part on the damper severity index, wherein the severity of the health state of the damper is based at least in part on a degree the damper severity index deviates from the threshold (paragraphs [0055]-[0056], determine whether condition signature differs from normal signature by more than a threshold).  
Regarding Claim 5, Astley teaches everything that is claimed above with respect to Claim 1.  Astley further teaches wherein the damper severity index is generated using parameter values for parameters, the parameter values being derived from the data received from the one or more sensors, the parameters including at least one parameter associated with non-synchronous vibration of the rotary component (paragraph [0031], vibration measurement).  
Regarding Claim 6, Astley teaches everything that is claimed above with respect to Claim 1.  Astley further teaches wherein the damper severity index is generated using parameter values for parameters, the parameter values being derived from the data received from the one or more sensors, the parameters including at least one parameter associated with mode tracking and the response of the rotary component in one or more operating ranges of the gas turbine engine (paragraphs [0008] and [0013]-[0019]).  
Regarding Claim 7, Astley teaches everything that is claimed above with respect to Claim 1.  Astley further teaches wherein the damper severity index is generated using parameter values for parameters, the parameter values being derived from the data received from the one or more sensors, the parameters including at least one parameter associated with oil flow, temperature, or pressure (paragraph [0031]).  
Regarding Claim 9, Astley teaches everything that is claimed above with respect to Claim 1.  Astley further teaches wherein the damper is a squeeze film damper (paragraph [0068]).  
Regarding Claim 10, Astley teaches a method, comprising: receiving, by a controller of a gas turbine engine (paragraph [0006]), data from one or more sensors associated with the gas turbine engine (paragraph [0031], parameters such as pressures and temperatures are measured by sensors and used to determine condition signature); generating, by the controller, a damper severity index based at least in part on the data received from the one or more sensors, the damper severity index indicating a health state of a damper associated with a bearing operatively coupled with a rotary component of the gas turbine engine (paragraph [0031], condition signature); determining, by the controller, whether the damper severity index exceeds a threshold (paragraphs [0054]-[0055], determine whether condition signature differs from normal signature, which is equated to threshold); and 36503192-US-1/GECV-1555 generating, by the controller, a notification indicating the damper severity index exceeds the threshold (paragraph [0056]).  
Regarding Claim 16, Astley teaches a non-transitory computer readable medium comprising computer-executable instructions (paragraphs [0045]-[0047]), which, when executed by one or more processors, cause the one or more processors to: access field data received from one or more gas turbine engines of a fleet, the field data received from a given one of the one or more gas turbine engines including parameter values for parameters associated with the given one of the one or more gas turbine engines (paragraph [0031], operational parameters from gas turbine engine), each of the one or more gas turbine engines including a damper (paragraph [0068], squeeze-film bearing); access a machine-learned model trained using one or more condition indicators identified from the field data, the one or more condition indicators each indicating a feature identified from the field data related to degradation of at least one of the dampers (paragraphs [0033]-[0042], describing training of the model to identify onset of bearing problems or failures; the model is trained based on training data comprising condition indicators from a gas turbine engine); receive a second set of field data that includes parameter values for parameters associated with a gas turbine engine having a damper (paragraph [0031], operational parameters from gas turbine engine); and38503192-US-1/GECV-1555 generate, using the second set of field data as an input to the machine-learned model, an output indicating a remaining useful life of the damper of the gas turbine engine (paragraphs [0033]-[0042], after the model is trained it is used to identify onset of bearing problems or failures based on condition indicators; identification of a bearing anomaly correlates to, and is therefore is indicative of, a remaining useful life of the bearing and damper).  
Regarding Claim 19, Astley teaches everything that is claimed above with respect to Claim 16.  Astley further teaches wherein in executing the computer-executable instructions, the one or more processors are further caused to: access a third machine-learned model trained using the one or more condition indicators identified from the field data; and generate, using the second set of field data as an input to the third machine-learned model, an output indicating an anomaly in the field data (paragraphs [0033]-[0042], after the model is trained it is used to identify onset of bearing problems or failures based on condition indicators; an identified bearing problem corresponds to an anomaly in the field data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Astley in view of Savela (U.S. Pub. No. 2017/0234158).
Regarding Claim 4, Astley teaches everything that is claimed above with respect to Claim 1.  Astley does not teach wherein the damper severity index is generated using parameter values for parameters, the parameter values being derived from the data received from the one or more sensors, the parameters including at least one parameter associated with a bowed rotor start of the rotary component.  However, Savela teaches that bowed rotor conditions adversely impact bearing supports, including dampers, in paragraph [0024].  It would have been obvious to one skilled in the art to apply the system of Astley to a turbine during a bowed start condition of the turbine, because bowed rotor conditions adversely impact bearing supports, including dampers (see paragraph [0024] of Savela).
Regarding Claim 12, Astley teaches everything that is claimed above with respect to Claim 10.  Astley further teaches wherein the damper severity index is generated using parameter values for parameters, the parameter values being derived from the data received from the one or more sensors, the parameters including at least one parameter associated with non-synchronous vibration of the rotary component (paragraph [0031], vibration measurement), at least one parameter associated with mode tracking and the response of the rotary component in one or more operating ranges of the gas turbine engine (paragraphs [0008] and [0013]-[0019]), and at least one parameter associated with oil flow, temperature, or pressure (paragraph [0031]).  
Astley does not teach the parameters including at least one parameter associated with a bowed rotor start of the rotary component.  However, Savela teaches that bowed rotor conditions adversely impact bearing supports, including dampers, in paragraph [0024].  It would have been obvious to one skilled in the art to apply the system of Astley to a turbine during a bowed start condition of the turbine, because bowed rotor conditions adversely impact bearing supports, including dampers (see paragraph [0024] of Savela).

Claims 8, 11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Astley in view of Spiro (U.S. Pub. No. 2018/0174067).
Regarding Claim 8, Astley teaches everything that is claimed above with respect to Claim 1.  Astley does not specifically teach wherein the damper severity index is calculated as a weighted average of a plurality of parameter values.  However, Astley does disclose determination of weights for the model in paragraph [0094].  Spiro further teaches detecting a machine faults based on a weight average model in paragraph [0053].  It would have been obvious to one skilled in the art at the time of the invention to include a weighted average model as taught in Spiro in the system of Astley, in order to determine a priority maintenance task that can be applied to the machine to avoid a machine fault (see Spiro, paragraph [0053]).
Regarding Claim 11, Astley teaches everything that is claimed above with respect to Claim 10.  Astley further teaches wherein the damper severity index is generated using parameter values for parameters, the parameter values being derived from the data received from the one or more sensors (paragraph [0031]).  Astley does not specifically teach each of the parameters having a weight assigned thereto, and wherein generating, by the controller, the damper severity index comprises: applying, by the controller for each of the parameter values, the weight to the parameter value associated with the parameter to which the weight is assigned to render weighed values, and determining, by the controller, a weighted average of the weighted values or a statistical combination of the weighted values.  However, Astley does disclose determination of weights for the model in paragraph [0094].  Spiro further teaches detecting a machine faults based on a weight average model in paragraph [0053].  It would have been obvious to one skilled in the art at the time of the invention to include a weighted average model as taught in Spiro in the system of Astley, in order to determine a priority maintenance task that can be applied to the machine to avoid a machine fault (see Spiro, paragraph [0053]).
Regarding Claim 17, Astley teaches everything that is claimed above with respect to Claim 16.  Astley does not specifically teach wherein in executing the computer-executable instructions, the one or more processors are further caused to: access a second machine-learned model trained using the one or more condition indicators identified from the field data; and generate, using the second set of field data as an input to the second machine-learned model, an output indicating a fault type of the damper.  However, Spiro teaches in paragraph [0004] using a risk model that indicates fault types that occur in a machine.  It would have been obvious to one skilled in the art at the time of the invention to include determination of fault type, as taught in Spiro, in the system of Astley, in order to perform an appropriate maintenance task in response to the fault type (see Spiro, paragraph [0012])
Regarding Claim 18, Astley teaches everything that is claimed above with respect to Claim 17.  Astley does not specifically teach wherein in executing the computer-executable instructions, the one or more processors are further caused to: generate a workscoping plan for the damper based at least in part on the output indicating the fault type of the damper.  However, Spiro teaches in paragraph [0012] determining a maintenance task to apply to a machine based on a fault type.  It would have been obvious to one skilled in the art at the time of the invention to include determination of a maintenance task (i.e., a workscoping plan) based on fault type as taught in Spiro in the system of Astley, in order to address the fault (see Spiro, paragraph [0012]).

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 101 rejection of Claims 10-12, Applicant argues on pages 8-9 of the Remarks filed on 11/28/2022 that the method of Claim 10 cannot be practically performed in the mind, because of the high rate of data associated with sensors in gas turbine engines, the collection of which leads to vast amounts of data.  However, Claim 10 merely states that data from one or more sensors is received, and does not specify that any particular amount or type of data is received and used to determine the damper severity index.  For example, periodic sensor readings (e.g., hourly or daily) from a single sensor could be received according to the method described in Claim 10; such an amount of data would not be impractical to analyze in the human mind.  The claim is therefore directed to a mental process.
Further, Claim 10 is not integrated into a practical application, but rather is merely performed by generic computer components (i.e., the controller).  The receiving step is directed to insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding the rejection of Claims 1 and 10 over the Astley reference, Applicant argues on pages 10-011 that because Astley describes a two-step process, that Astley cannot anticipate Claim 1.  The Examiner disagrees.  Applicant is arguing subject matter that is not present in the language of Claim 1.  Claim 1 merely recites generating a damper severity index based at least in part on data received from the one or more sensors; Claim 1 does not specify how the damper severity index is generated, or specify any particular number of steps that encompass the generation of the damper severity index.  The difference that is taught by Astley therefore reads on the claimed damper severity index of Claims 1 and 10.  It is further noted that Applicant’s argument that the generation of the damper severity index is a single step, and would therefore be a relatively simple process, is incompatible with Applicant’s argument regarding the 101 rejection of Claim 10 that the generation of the damper severity index is too complex to be performed in the mind.
Regarding the rejection of Claim 16 over the Astley reference, Applicant argues that Astley does not teach “an output indicating a remaining useful life”.  The Examiner disagrees. It is noted that Claim 16 does not recite outputting the actual remaining useful life, but rather, an output indicating the remaining useful life (emphasis added).  Therefore, an output that is correlated in any way to the remaining useful life would read on the claimed output.  The detection of an anomaly, as taught by Astley, would indicate, for example, that the remaining useful life of the damper may be shortened.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863     

/NATALIE HULS/Primary Examiner, Art Unit 2863